           Case 8:21-cv-00280-GLS Document 1 Filed 02/03/21 Page 1 of 2



               IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY


 CHANTAL MILES
 4002 Hanson Oaks Drive
 Hyattsville, MD 20784

                              Plaintiff,
         vs.                                  Case No.: cal20-188880

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY
 600 Fifth Street, N.W.
 Washington, D.C. 20001

                              Defendant.


                     NOTICE OF REMOVAL TO FEDERAL COURT

         TO THE CLERK:      Please note that this matter has been removed to the United States

District Court for Maryland. Please see the attached Notice of Removal, filed with the District

Court.

Date: February 3, 2021

                                           Respectfully submitted,

                                           WASHINGTON METROPOLITAN AREA
                                           TRANSIT AUTHORITY
                                           By counsel

                                                                Digitally signed by Donna
                                                Donna L.        L. Gaffney
                                                                Date: 2021.02.01
                                                Gaffney
                                           By: ____________________________
                                                                10:43:57 -05'00'


                                               Donna L. Gaffney, #16299
                                               Office of the General Counsel
                                               600 Fifth Street, N.W.
                                               Washington, D.C. 20001
                                               202.962.2721
                                               202.962.2550 (fax)
                                               dlgaffney@wmata.com

                                              1
          Case 8:21-cv-00280-GLS Document 1 Filed 02/03/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal to Federal Court was

mailed, postage prepaid, on February 3, 2021, to:

       Richard L. Jaklitsch, Esq.
       The Jaklitsch Law Group
       14350 Old Marlboro Pike
       Upper Marlboro, MD 20772                     Donna L.      Digitally signed by Donna
                                                                  L. Gaffney
       Attorneys for Plaintiff                      Gaffney       Date: 2021.02.01

                                                    _______________________
                                                                  10:44:08 -05'00'


                                                    Donna L. Gaffney




                                               2
